     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 1 of 22



 1                                   Douglas Hulstedt, MD Declaration
 2 I, Douglas Hulstedt, MD, FAAP, ABHM, hereby declare:
 3          1. I am a licensed physician in the State of California. As a physician I have been practicing
 4 medicine for over 40-years. I am also Board certified as a pediatrician.
 5 Professional Background & Experience
 6          2. For the last 20+ years, I have operated a private medical clinic in Monterey, California
 7 where I have gained substantial experience treating hundreds of fully vaccinated, partially
 8 vaccinated, and unvaccinated children. In particular, I have developed substantial experience
 9 treating neurodevelopmental disorders related to vaccination.
10          3. Attached as Exhibit A is a true and correct copy of my Curriculum Vitae that details my
11 extensive education, career, and certifications. On the basis of such education and experience, I am

12 qualified to provide the professional opinion in this declaration.
13 Petitioners Are Likely To Prevail On The Merits
14          4. In December 2020, I professionally examined the following materials filed in this lawsuit:
15               •   Petitioners’ Verified Petition
16               •   Petitioners’ Requests for Judicial Notice (Appendices 1-2)
17               •   The Graph Exhibits Attached to Petitioners’ Request to Utilize Demonstrative
18                   Evidence In Support of Motion for Preliminary Injunction
19               •   The Declaration and Exhibits of Vicky Pebsworth, PhD in Support of Motion for

20                   Preliminary Injunction
21               •   Exhibits attached to the declaration of Petitioner Joy Garner In Support of Motion
22                   for Preliminary Injunction
23          5. I strongly concur with the four facts that define this case (as stated in paragraph 24 of the
24 Verified Petition), as well as the working hypothesis (as stated in the declaration of Dr. Pebsworth),
25 “Vaccinations are a reasonable suspect in the Nation’s pandemic of chronic diseases, disabilities,
26 and disorders, and result in injured and dysfunctional immune systems.” Indeed, vaccination is
27 more than just a reasonable suspect in the National Health Pandemic; vaccinations are the cause.
28
                                                    -1-
                                         DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 2 of 22



 1         6. The Petitioners’ evidence submitted via Judicial Notice is compelling and appropriate to
 2 describe the vaccine predicament in our Nation.
 3         7. The Control Group survey results in this case are reliable for the reasons stated in the
 4 above referenced exhibits, especially:
 5                 A. The survey provided a reliably objective metric (diagnoses) for participants.
 6                    Based on my experience as a physician, patients themselves (or the parents of the
 7                    minor) are the very best and most accurate source of current health history
 8                    information. Medical records are helpful, but are no substitute for a patient
 9                    history written by the patient/guardian. This is why for example, in Petitioners’
10                    Request for Judicial Notice, Appendix One, section 7B1, the Petitioners cite to a
11                    Pediatrics article relying upon government survey data (NSCH data) which is a

12                    health survey given to parents without any involvement of doctors to verify the
13                    parent’s answers, and this NSCH data is considered very reliable. Indeed, the
14                    Pediatrics study cited by Petitioners specifically says that parent survey reports of
15                    autism are 96% accurate to doctor diagnosed autism ("An ASD registry in the
16                    United Kingdom revealed the reliability of parent-reported ASD diagnoses of
17                    children was 96% when compared with clinical reports. In addition, there was a
18                    high level of agreement between parents and clinicians on ASD-related behaviors
19                    at 12 months of age.") Citation: Kogan et al. (2018). The Prevalence of Parent-

20                    Reported Autism Spectrum Disorder Among US Children. Pediatrics
21                    142(6):e20174161. https://doi.org/10.1542/peds.2017-4161. See Petitioners’
22                    Exhibit 58. Moreover, in the NSCH study the total sample rate for the
23                    population of interest (i.e., between the ages of 3-17) was 0.071%; whereas
24                    Petitioners report the sample rate for the Control Group survey was 0.5848% for
25                    the unvaccinated population between ages 3-17. So in this example, the Control
26                    Group has a 718% better sampling rate than the government survey (NSCH) used
27                    to set public health policy.
28
                                                  -2-
                                       DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 3 of 22



 1             B. Randomization is not required for this Control Group survey because there are
 2                other and more reliable methods of authenticity. For example, it is commonly
 3                claimed that if a surveyor robo-calls 100,000 people looking for 'pregnant
 4                women' to answer questions about a topic, then the result is the randomized gold
 5                standard. Let's say 412 pregnant women actually complete
 6                their telephone survey – logic and experience tell us those 412 women are (a) the
 7                type who complete cold-call phone surveys, which is generally thought to be
 8                women with time to spare rather than women with busy schedules, and (b) the
 9                women ultimately self-selected themselves to participate in the survey because
10                they took some interest in providing answers after the surveyor told them what
11                the study was about. The surveyor would receive an entirely different population

12                pool depending on whether the surveyor says (a) 'this survey is about how you'd
13                feel about felons becoming your neighbor' or (b) 'this survey is about the average
14                longevity of Acme brand kitchen towels'. The first question is highly personal,
15                and will draw a different population of responders, especially those highly
16                interested in sharing their strong belief (i.e., that they don't want felon
17                neighbors). The second is so mundane that perhaps only the genuinely bored
18                pregnant woman would stay on the phone. And this example helps illustrate the
19                point that it's good and right and scientific to listen to women even when they are

20                passionate about a topic; our society surely must not be so procedural that we
21                ignore every woman who declines robocalls. Similarly, the purpose of
22                randomization (the procedure) is to achieve reliable results. But if the Control
23                Group Pilot Survey results are proven reliable through another method (e.g.,
24                large sampling rate coupled with the fact that results received in NY are fully
25                consistent with the results received in CA and further with the remaining 46
26                States surveyed), so the procedure for whether samples were randomized
27                becomes a functional non-issue. In other words, substance is greater than form.
28
                                              -3-
                                   DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 4 of 22



 1                  C. Another verifiable metric for the reliability of The Control Group parent health
 2                      surveys is that these parents of an unvaccinated child often have an older
 3                      vaccinated child with chronic illness. The daily comparison of their children’s
 4                      health brings an educated awareness of the parent to the health status of everyone
 5                      in the family.
 6                  D. Petitioners’ calculated p-values and Pearson correlation coefficients are
 7                      additional reliable proofs that vaccines are causing America’s pandemic of
 8                      injured and dysfunctional immune systems.
 9                  E. The mathematical methods employed by Petitioners to present this evidence are
10                      reliable, standard, and match my experience as a physician.
11          8. With the experimental Covid-19 vaccine being released at warp speed into CDC child &

12 adult vaccines schedules already requiring 100+ lifetime vaccine doses per person, injury is
13 imminent. Petitioners are likely to prevail at trial because the public has a right to decline forced
14 vaccination while both the Court and the President weigh the extensive evidence presented in this
15 case.
16          9. I recognize this case is a matter of national security, especially because confirming this
17 new pilot survey evidence means confirming the scientific cause of the health pandemic described
18 in the Verified Petition. Immediate judicial intervention is needed to protect control groups
19 necessary to the scientific method. At a minimum, the Court should issue an Order to show cause

20 to Respondent to numerically prove that benefits of vaccine exposure, at any level of exposure,
21 currently outweigh the short-term and long-term risks associated with vaccine exposure. To shift
22 such a burden, Respondent would need to provide a large data set comparing vaccinated individuals
23 to fully unvaccinated control group(s), so that this Court can numerically identify risk/benefit ratios
24 confirming whether or not vaccination is, in the aggregate, helping or damaging public health. In
25 still other words, Respondent should have the burden to calculate and provide this Court with
26 expert-verified data on the long-term effects of vaccine-triggered human immune-system alterations
27 that can prove to this Court numerically that vaccines are not a material cause of injured and
28 dysfunctional immune systems in America.
                                                    -4-
                                         DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 5 of 22



 1           10.   A preliminary injunction is therefore necessary to preserve such evidence, namely, to
 2 preserve the ‘due process’ guaranteed bodies of scientific control groups. The scientific method
 3 requires true controls in product safety inquiry. In order for the surveying of unvaccinated
 4 individuals to be conducted scientifically and without fear of retribution, an unvaccinated control
 5 group must remain intact and remain free from discrimination and coercion with respect to their
 6 military service, education, livelihood, and religious freedom.
 7           11.   This end can be achieved by the Court simply issuing a preservation of evidence
 8 order that upholds the right and ethic of informed consent/refusal, that prohibits discrimination on
 9 the basis of vaccination status.
10 A Dire Emergency Exists and There is No Other Adequate Remedy at Law
11       This section of my declaration will focus upon key highlighted evidence in Petitioners’

12 Request for Judicial Notice, Appendix One.
13       Health Crisis in America
14       12. The People of the United States of America, and particularly our Nation’s children, are
15 suffering from an unprecedented pandemic of chronic diseases. More American children are sick
16 today than in any previous generation. They are suffering from a wide range of conditions: from
17 asthma and autoimmune diseases to neurodevelopmental and mental health disorders that are
18 increasingly known to be associated with an underlying dysregulated immune activation. The
19 fallout from this health emergency is an economic, healthcare and national security crisis for our

20 Nation.
21       High Infant Mortality
22       13. Notwithstanding that the United States spends more on healthcare than any country in the
23 world, American children have poorer outcomes and are less likely to survive their first year of life
24 than children born in many other high-income nations.
25       14. On their first day of birth, American infants have the highest mortality rate of any
26 industrialized nation in the world. Even when premature births are excluded, more apparently
27 healthy American babies die in infancy of sudden and unexplained causes than infants in other
28 wealthy countries.
                                                   -5-
                                        DR. HULSTEDT DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 6 of 22



 1        Pandemic of Chronic Diseases
 2        15. In recent decades, American children have experienced a decline in once common
 3 childhood infections, such as measles, whooping cough and chickenpox. At the same time, a
 4 growing number of children have begun suffering from a wide range of non-communicable, serious
 5 and often incurable illnesses, including neurodevelopmental disorders such as autism and learning
 6 disabilities, mental illnesses such as anxiety and obsessive compulsive disorder, and an array of
 7 other immune-mediated diseases such as asthma and autoimmune diseases. These once rare
 8 pediatric anomalies now afflict American children in pandemic proportions.
 9        16. A 2011 Health Affairs assessment estimated that 43 percent (32 million) of American
10 children currently suffer from at least one of twenty chronic health conditions, which increases to
11 more than half (54.1 percent) when overweight, obesity or being at risk for developmental delays

12 are included. Nearly one-fifth (14.2 million) of children have conditions resulting in a special health
13 care need.
14        17. The Centers for Disease Control and Prevention (CDC) estimates that more than a quarter
15 (27 percent) of American children have a chronic condition and one in fifteen are burdened with
16 multiple chronic conditions.
17        18. It was reported in The Journal of the American Medical Association (JAMA) that chronic
18 illnesses in children doubled from 12.8 to 26.6 percent between 1994 and 2006, with low-income,
19 racial and ethnic minority children being disproportionately affected in an epidemic that has

20 continued to grow.
21        19. Compared to children two generations ago (in the 1960s), as reported in Health Affairs,
22 American children are now more than four times more likely to be burdened with a health condition
23 so severe that it affects their usual daily activities.
24        20. A 2018 Pediatrics study reported that one-fifth of American children and adolescents
25 regularly use prescription medication and 12% of boys aged six to 12 years are prescribed more
26 than one drug.
27        21. Much of this disease burden has come from neurodevelopmental disorders, mental illness,
28 and immune-mediated conditions.
                                                     -6-
                                          DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 7 of 22



 1       Neurodevelopmental disorders
 2       22. The profound neurodevelopmental disorder called Autism Spectrum Disorder, virtually
 3 non-existent less than a century ago, has increased to one in 54 in children aged 8 years in 2016.
 4 And some estimates place it significantly more prevalent.
 5       23. ASD is projected to continue on its ascending trajectory into the future as its causes are
 6 unidentified and unaddressed.
 7       24. In addition, the CDC reports that today more than seven million American children have
 8 been diagnosed with attention-deficit/hyperactivity disorder (ADHD), including 388,000 children
 9 aged just two to five years old.
10       25. The number of ADHD diagnoses swelled by 42 percent between 2003 and 2011 and
11 continues to increase an average of five percent per year.

12       26. Per the NSCH, the estimate for learning disabilities in 2011–2012 was 8 percent for
13 children of ages 3–17.
14       27. “The root causes of the present global pandemic of neurodevelopmental disorders are
15 only partly understood,” according to a review in Lancet Neurology, which points to a significant
16 role for environmental toxins in its causation. “Although genetic factors have a role, they cannot
17 explain recent increases in reported prevalence, and none of the genes discovered so far seem to be
18 responsible for more than a small proportion of cases.”
19       Mental Illness

20       28. According to the Child Mind Institute, 17.1 million American children have had or have a
21 diagnosable mental illness.
22       29. The CDC reports that one in five children “experience a mental disorder in a given year,”
23 and that the Nation spends an estimated $247 billion each year treating and managing childhood
24 mental disorders.
25       30. The CDC reports that 7.1 percent (4.4 million) of American children aged three to 17 are
26 diagnosed with anxiety disorders that have been increasing in recent years. Another 1.9 million
27 children have been diagnosed with depression.
28
                                                  -7-
                                       DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 8 of 22



 1        31. According to the National Institute of Mental Health, “an estimated 49.5% of adolescents
 2 [aged 13-18] had any mental disorder. Of adolescents with any mental disorder, an estimated 22.2%
 3 had severe impairment.”
 4        32. Self-harm-related emergency department visits by youth have skyrocketed, with 18.8%
 5 annual increase among females aged 10 to 14 years starting in 2009, from 109.8 (95% CI, 69.9-
 6 149.7) in 2009 to 317.7 (95% CI, 230.3-405.1) per 100 000 population in 2015.
 7        33. In 2016, suicide became the second leading cause of death for those aged 10 - 34 years,
 8 with the greatest increases among those 10 to 24 years old.
 9        Immune-Mediated Disorders
10        34. Immune-mediated disorders — those involving immune activation – have soared among
11 American children in recent decades; allergies, asthma and autoimmune diseases are all

12 inexplicably on a sharp upward trajectory.
13        35. Asthma is the most common chronic disease of childhood and, in the latter part of the
14 20th century, has reached epidemic proportions and continues to increase. According to the CDC,
15 asthma affects 25 million people, including six million children under 18 and is a “significant health
16 and economic burden to patients, their families, and society.”
17        36. According to the Asthma and Allergy Foundation of America, more than 50 million
18 Americans are affected by allergies.
19        37. This includes millions of American children with reported allergic rhinitis (5.2 million),

20 respiratory allergies (7.1 million), food allergies (4.8 million) and skin allergies (9.2 million), in
21 2018.
22        38. A growing number of young Americans die from a life-threatening form of allergy called
23 anaphylaxis, as its occurrence is increasing across all ages in the United States, with highest risk of
24 mortality in teenagers and young adults.
25        39. Autoimmune diseases, of which there are at least 80 distinct conditions, occur as a result
26 of the immune system attacking the body’s own tissues and organs. Some of the more common
27 autoimmune conditions include type 1 diabetes, rheumatoid arthritis, systemic lupus erythematosus
28 and inflammatory bowel disease. Taken together, these conditions, once so rare they were virtually
                                                    -8-
                                         DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 9 of 22



 1 unheard of, have increased from year to year for mostly unknown reasons and are now, “as a group
 2 afflict 5%–9% of the U.S. population,” according to a report in International Journal of Molecular
 3 Sciences.
 4       40. In their judicial notice requests, Petitioners have done a good job evidencing the immune
 5 mediated nature of each condition. See also for example the citation in Joy Garner’s declaration,
 6 Amaya-Amaya J, Sarmiento-Monroy JC, Rojas-Villarraga A. Cardiovascular involvement in
 7 autoimmune diseases. In: Anaya JM, Shoenfeld Y, Rojas-Villarraga A, et al., editors.
 8 Autoimmunity: From Bench to Bedside [Internet]. Bogota (Colombia): El Rosario University Press;
 9 2013 Jul 18. Chapter 38. Available from: https://www.ncbi.nlm.nih.gov/books/NBK459468/
10 (“Atherosclerosis (AT) was once considered to be a degenerative disease that was an inevitable
11 consequence of aging. However, researchers in the last three decades have shown that AT

12 is not degenerative or inevitable. It is an autoimmune-inflammatory disease associated with
13 infectious and inflammatory factors, characterized by lipoproteins metabolism alteration that leads
14 to immune system activation with the consequent proliferation of smooth-muscle cells, narrowing
15 arteries and atheroma formation.” (Emphasis added.)) See also, Kurup, R. (2017). How the immune
16 system causes heart disease. MedicalXpress. Available
17 from: https://medicalxpress.com/news/2017-07-immune-heart-disease.html.
18       41. Another example I’ll add for emphasis and clarity is that vaccines are known to alter the
19 metabolic system that regulates diet and therefore even common conditions like obesity are

20 immune-mediated. See e.g., Perez de Heredia, F (2012). Obesity, inflammation and the immune
21 system. Proc Nutr Soc. 2012 May;71(2):332-8. https://pubmed.ncbi.nlm.nih.gov/22429824/.
22       Pediatric Cancer
23       42. According to American Cancer Society, childhood cancer rates have been rising for the
24 past few decades.
25       43. It has been reported in the Journal of the National Cancer Institute that children born in
26 the 1990s have double the risk of colon cancer and quadruple the risk of rectal cancer compared to
27 people born in the 1950s.
28
                                                  -9-
                                       DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 10 of 22



 1       44. According to public health authorities, the reasons for the increase in one of America’s
 2 leading causes of childhood death, pediatric cancer, are unknown.
 3          National Crisis
 4       45. The pandemic of childhood illness is straining the Nation, imposing an enormous and
 5 growing burden on individuals, families and society. Healing is possible, but on the whole we’re
 6 observing chronically ill children become chronically ill adults.
 7       46. According to the CDC, chronic disease and mental illness account for most American
 8 deaths, consume 90% of the Nation’s $3.5 trillion in annual health care expenditures and are
 9 projected to account for more than $42 trillion in spending by 2030.
10       47. The burden of illness is straining America’s school system as well, which is struggling to
11 accommodate the demands of the growing population of students with special needs.

12       48. The health crisis of America’s youth is a national security crisis as well; by conservative
13 estimate nearly a third (32 percent) of all young people have health problems – other than their
14 weight – that prevent them from military service.
15       49. The underlying causes of the soaring pandemic of childhood and adult chronic illness in
16 America must be identified, addressed and corrected in order to avert a national crisis.
17          The Role of Vaccination
18       50. Numerous peer-reviewed studies in the medical literature about increasing chronic
19 illnesses point to unidentified environmental agents as likely causes for the rise. Many toxins and

20 environmental and sociological changes have been implicated in children’s chronic diseases but one
21 factor that is most likely to engage immune activation, and hence trigger immune-mediated
22 conditions, has not been thoroughly assessed. That factor is exposure to vaccination.
23       51. Vaccination has been linked to a range of side effects, from febrile seizures to serious
24 central nervous system autoimmune disorders, such acute disseminated encephalomyelitis and
25 Guillaine-Barré syndrome. Numerous studies note a temporal association between vaccination and
26 onset of a wide-range of chronic conditions and sudden infant death. Petitioners included an several
27 important observations on SIDs in their requests for judicial notice.
28
                                                   - 10 -
                                        DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 11 of 22



 1       52. Children in America receive more vaccines today than any previous generation in history.
 2 American children currently receive up to 79 vaccine doses against 16 diseases by age 18,
 3 compared to the 1983 schedule with just 22 recommended doses against eight diseases.
 4       53. The safety of the ever-expanding CDC-recommended vaccination schedule for children
 5 has never been assessed against a control group—that is, no large-scale study has compared the
 6 health outcomes of children who receive currently recommended childhood vaccinations to those
 7 who receive none. This research gap leaves important questions unanswered about the role the
 8 current vaccination schedule plays in the development of immune-mediated dysregulation that
 9 underlies much of chronic childhood illness today.
10       54. Vaccine profit metrics have captured American pediatrician offices. While they are
11 harder to find, pediatricians who do not vaccinate according to the CDC schedule are known to lose

12 in excess of $1,000,000 annually in “lost revenue” for their clinic. This makes it difficult for
13 holistic-minded pediatricians to operate large scale clinics, and indeed many gravitate toward
14 specialty and small-scale practice. I am not aware of any holistic pediatrician in the United States
15 who publishes genuinely independent critique with regard to the CDC schedule and is able to work
16 seamlessly at a major hospital. It is well known in my community of integrative physicians that we
17 are ostracized (and penalized by the medical board) for independently examining and publishing
18 information regarding vaccination risk.
19          Trajectory Further Proves Emergency

20       55. To understand the truly dire scope of this national health crisis, it is essential to
21 understand the increasing trajectory. See for example this article laying out the trajectory for the
22 children: https://www.webmd.com/children/news/20100216/rise-in-childhood-health-problems#
23 ("Chronic health conditions were found in 12.8% of children studied in 1994, compared with 26.6%
24 of another group of same-aged children studied in 2006, the researchers found." This study included
25 obesity as a chronic condition. According to this study, chronic illness is more than doubling every
26 12 years, or increasing at an average of 8.98% per year. And this was last documented in 2006, (the
27 trajectory actually began being documented as early as 1988) which is consistent with the numbers
28 that turned up about a decade later (2012, and a few diseases measured beyond, to as late as 2017).
                                                    - 11 -
                                         DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 12 of 22



 1 It appears that public health agencies are now desperate to cover up this trajectory, which is why
 2 they stratify results to hide it, and continually attempt to blame race, poverty, etc. rather than the
 3 actual cause: vaccines.
 4       56. In case I have not been clear enough already, I will be clearer now: this chronic illness
 5 trajectory is horrifying. Do we really need to wait until we see chronic illness in 90% of our
 6 children before we take action? At close to 54% chronic illness (including obesity, which does
 7 lower survival rate, increase diabetes, heart disease, etc) in 2017, this means the true chronic illness
 8 rate today is approximately 70% or more. Vaccination is the largest piece of malpractice in the 20th
 9 Century, and if we continue on the present trajectory it will be the largest in the 21st Century.
10       57. It is imperative that I make this point clear, so I will state it again: the percentage of
11 American children with chronic illness more than doubles every 12 years. It more than doubles and

12 there is no evidence to suggest it won’t continue to do so. If the studies are correct that it was 54%
13 in 2017, how much time do we have remaining? It's already close to 4 years since the year 2017
14 when the 54% rate was established. If that number is rising at close to 9% per year, then we are
15 already in the ‘irreversible’ zone unless we locate and implement the immediate cure – the Court
16 must immediately issue an Order to prevent discrimination against unvaccinated Americans,
17 because the unvaccinated hold the cure as the healthiest group in America.
18 Petitioners Are Likely To Suffer Irreparable Harm in the Absence of Preliminary Injunction
19       58. I have personally observed the predicament described in the Verified Petition, which

20 manifests in the conventional medical community as discrimination and vilification against the
21 unvaccinated. I have seen it happen to my patients in many forms: unfair denial of education,
22 needless and harmful denial of medical care from other doctors, bogus complaints to child
23 protective services, and the like. As their physician, I have had to help my patients navigate these
24 myriad issues relating to mandatory vaccination. I have found this issue of mandatory vaccination
25 is indeed a national predicament that no one agency or local authority could possibly remedy, for
26 the issues are cross-jurisdictional and pervasive.
27       59. A preliminary injunction is necessary to protect Americans from mandatory vaccination.
28 Every day that passes without a court order protecting unvaccinated Americans from discrimination
                                                    - 12 -
                                         DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 13 of 22



 1 is another day where vital scientific evidence is lost regarding the above-referenced Working
 2 Hypothesis.
 3       60. Petitioners’ Requests for Judicial Notice also prove that without expedient scientific
 4 confirmation of the primary cause of this catastrophe, immediately followed by a swift reversal of
 5 our current trajectory, our National economy will ultimately collapse under the weight of
 6 disabilities, loss of workforce, explosive healthcare costs, plummeting fertility, and a profound loss
 7 of intellectual capacity within our remaining population.
 8       61. As the Predicament worsens day-by-day, Americans will suffer great and irreparable loss
 9 if their personal health is compromised and the Nation is reduced to a vast majority of sick, interfile,
10 mentally-handicapped, and dying Citizens who cannot work or contribute. This is, in fact, the
11 trajectory the United States of America is on with immune-related diseases and disorders.

12       62. Another factor for irreparable injury is that vaccines today are produced utilizing
13 genetically modified ingredients, and using methods that can manipulate the human genome.
14 Vaccine package inserts confirm that vaccines are untested in humans for carcinogenic and
15 mutagenic potential, or for impairment of fertility.
16       63. Attached hereto as Exhibit B is a true and correct copy of an educational document
17 produced by Physicians for Informed Consent regarding the common vaccine excipient aluminum.
18 The exhibit illustrates the type of information necessary to a true informed consent / refusal process
19 in vaccination. And yet, it is common practice in America for conventional physicians to fail to

20 give anything even remotely described as a thorough informed consent prior to vaccination. In
21 short, the informed consent system is broken at the physician level, and a court order upholding
22 informed consent (at the parent level) is necessary to protect the unvaccinated from further
23 irreparable harm. In other words, Constitutional rights are not delegated from patients to physicians,
24 but rather are retained by individuals.
25 The Balance of Equities Weigh In Petitioners’ Favor
26       64. Public health authorities consistently admit they do not know the cause of the immune
27 system related disorders, diseases and illnesses constituting the National Health Pandemic. Instead,
28 they consistently and vaguely repeat that ‘unidentified environmental factors’ and ‘genetic factors’
                                                   - 13 -
                                        DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 14 of 22



 1 are the likely cause. Yet these authorities are engaged in a pattern and practice of omitting any
 2 reference to vaccination as the leading environmental factor altering the human immune system.
 3 Likewise, the same pattern and practice is championed by ‘nonprofit’ organizations who gain
 4 billions of dollars annually to perpetually study anything but vaccination.
 5        65. If Petitioners’ request is granted at trial or otherwise, such that a further and
 6 comprehensive nationwide survey of unvaccinated Americans is commenced, I would actively
 7 contact all of my unvaccinated patients to advise them of the unprecedented and important scientific
 8 opportunity. I would also gladly participate in the survey as a physician to the extent the health of
 9 my consenting patients would require any form of verification. Indeed, I am a member of the
10 nonprofit organization Physicians for Informed Consent, which has hundreds of doctors like myself
11 who would also likely be happy to help facilitate such a nationwide verified survey of our

12 unvaccinated patients.
13        66. The Survey is necessary to tally up the "sacrifices" Americans have already made with
14 this "unavoidably unsafe" product, to determine if this Nation can survive much more of this
15 "therapy", or whether we are better off taking our chances with the likes of measles and chicken
16 pox.
17        67. The generally accepted standard of care throughout the Nation requires doctors to
18 physically examine a patient and review a detailed personal and family medical history prior to
19 informed consent in vaccination. Together with acknowledgment of the common practice of

20 including unvaccinated individuals in ethically designed surveys and studies, this provides direct
21 evidence that it is ethical for researchers to survey unvaccinated individuals to obtain a detailed
22 personal medical history. The Survey and Study requested by Petitioners is consistent with the
23 medical ethic of informed consent.
24 The Requested Relief is Genuinely in the Public Interest
25        68. Institutions profiting from vaccinations argue for the elimination/destruction of the
26 remaining vital evidence (controls). This evidence is imperative to determining whether vaccines
27 threaten the very survival of our Nation, and if so, to what extent. This evidence is also imperative
28 to determining whether vaccines can be exonerated. The TCG American Survey described in the
                                                    - 14 -
                                         DR. HULSTEDT DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 15 of 22



 1 Verified Petition is one such example of a scientific pilot control directly and imminently harmed
 2 by the elimination/destruction of the remaining vital evidence (controls). Once unvaccinated
 3 controls have actually been studied, and only if vaccines are exonerated, can institutions profiting
 4 from vaccinations reasonably argue against the preservation of this evidence, not before. Institutions
 5 profiting from vaccinations are currently arguing against employing the scientific method to
 6 determine whether or not vaccines are now maiming and killing more children than they might
 7 (hypothetically) be "saving". Our nation must demand an actual/factual body-count. It shocks the
 8 conscience that institutions profiting from vaccinations actively discourage surveying the health of
 9 the unvaccinated in order to avoid any comparison to the high number of vaccinated children who
10 are injured or disabled in some form.
11       69. Simply put, without a control group, the scientific method cannot be employed. Our

12 Nation will collapse without protections for the unvaccinated, whose very bodies hold the evidence
13 to heal our Country.
14          I declare under threat of penalty of perjury under the laws of the United States of America
15 that the foregoing is true and correct, and that this declaration was executed on the date set forth
16 below in Monterey, California.
17
18 ____________________________                   __________
19 Douglas Hulstedt, MD                           Date

20
21
22
23
24
25
26
27
28
                                                   - 15 -
                                        DR. HULSTEDT DECLARATION
Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 16 of 22




                   Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 17 of 22




                                 1                               Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 18 of 22




                                 2                               Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 19 of 22




                   Exhibit B
                                          ALUMINUM – VACCINE RISK STATEMENT (VRS)
                Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 20 of 22


ALUMINUM IN VACCINES                                                                    Delivering Data on Infectious Diseases & Vaccines™

What Parents Need to Know


     1. WHAT IS ALUMINUM?                                           4. IS EXPOSURE TO ALUMINUM SAFE?



                                                                              10




                                                                                        1,10,11




    2. WHY IS ALUMINUM IN VACCINES?                                                                                                2,12




                                                                                                                         2
                                                                                                                             In addition,
                      4,5
                                                                                   13


                                                            6




    3. WHICH VACCINES CONTAIN ALUMINUM?


•
•

•   Haemophilus influenzae
•                                                                                                                                         13

•
•
•
                                                                    5. HOW MUCH ORAL ALUMINUM IS
                                                                       UNSAFE?
     Figure 1: Up to 22 Doses of Aluminum-Containing Vaccines
          Are Administered from Birth to 18 Years of Age7,8


                                12 months
                                — 6 years
                                                                                                      2


     6 months                11— 12 years



                             16 — 18 years
                                                                                                                    2




                                                                1                                               Exhibit B
                                       ALUMINUM – VACCINE RISK STATEMENT (VRS)
                  Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 21 of 22
      6. HOW MUCH INJECTED ALUMINUM IS
         UNSAFE?


                                                                      8. HAVE ANY STUDIES COMPARED THE
                                                          2
                                                                         AMOUNT OF ALUMINUM IN VACCINES
                                                                         TO THE ATSDR-DERIVED LIMIT?

                                                                                           18




                                                                      9. IS EXPOSURE TO ALUMINUM FROM
                                                                         VACCINES SAFE?
                                                   2


•                             •
•                             •




 2a                               2b

Figures 2a, 2b:


                                                                                      24




      7. HOW MUCH ALUMINUM IS IN VACCINES?
                                              16




                                                                              Amount of Aluminum in Vaccines7

        ATSDR-Derived Bloodstream Aluminum Limit2,14,15
                                                                      800




                                                                      600

                                                                      500

                                                                      400

                                                                      300

                                                                      200

                                                                      100

                                                                        0




Figure 3:                                                         Figure 4:




                                                              2                                       Exhibit B
                       ALUMINUM – VACCINE RISK STATEMENT (VRS)
       Case 2:20-cv-02470-WBS-JDP Document 16-4 Filed 12/29/20 Page 22 of 22
REFERENCES




                                         3                              Exhibit B
